DETAILED ACTION
This is a first Non-Final Office action for the reissue application control No. 16/774,584. In a preliminary amendment filed on 01/28/2020, the applicant amended claims 1-2, 4, 6, 10-12, 14, 16-17, 19, 21-22, 24-25 and 27 and kept other claims original. Claims 1-27 are pending in this application, among those claims 1, 17 and 27 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,899,367 (the ‘367 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  


Information Disclosure Statements (IDSs)
IDS filed on 1/28/2020 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed is a signed copy of the IDS. 

Specification Objections
The disclosure is objected to because of the following informalities: 
A.	A cross-reference required in the current reissue application is missing, i.e., it should be provided on column 1 of the specification to identify that this is a reissue of the patent application number 15/153,276, now US Patent number 9,899,367 which claims priority to a German Patent application No. 10 2015 107 680. 
Appropriate correction is required.

B.	The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
There is no antecedent basis for the term “MOS transistor” recited in claims 1, 2, 4, 6, 10-12, 14, 16-17, 19, 21-22, 24-25 and 27. Note that the specification only use the term “DMOSFET.” 
	Please consider MPEP 808.01(o), reproduced below, when responding to this objection:
608.01(o)    Basis for Claim Terminology in Description [R-07.2015]
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; 
…… 

New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification 
……
applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
 
Claim Objections
	Claims 3, 5, 7-9, 13, 15, 18, 20, 23 and 26 are objected to because of the following informality: 
	Because no amendment has been made to claims 3, 5, 7-9, 13, 15, 18, 20, 23 and 26, an identifier for each of these claims which is “original” should be provided. 
Appropriate correction is required.

Status of the Claims
	The following is the current status of the claims: 
Claims 3, 5, 7-9, 13, 15, 18, 20, 23 and 26 are original and claims 1-2, 4, 6, 10-12, 14, 16-17, 19, 21-22, 24-25 and 27 are amended, among those, claims 1, 17 and 27 are independent.

Defective Reissue Oath/Declaration - Rejections under 35 USC § 251
The reissue oath/declaration filed on 01/28/2020 is defective because it does not positively identify at least one limitation which is omitted to make a claim broaden.  (See 37 CFR 1.175(b) and MPEP § 1412.03). 
Specifically, in the declaration filed on 01/28/2020, the Applicant provided a reason for filing this reissue application that is: 

    PNG
    media_image1.png
    37
    506
    media_image1.png
    Greyscale

This statement does not positively identify at least one limitation that is removed from an original claim to make a claim broaden. 
Therefore, claims 1-27 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR 1.175.

Claim Rejections - 35 USC § 251
Claims 1-27 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows: 
The specification does not disclose an embodiment having a “lateral MOS transistor” recited in the claims.
In the Arguments/Remarks paper filed on 1/28/2020, the applicant indicated that: 

b.	The original title of US Patent No. 9,899,367 describes an “Integrated Circuit Including Lateral Insulated Gate Field Effect Transistor.”
The examiner respectively disagrees. 
Regarding (a), Figs. 1, 4A, 4B and 6 discloses embodiments using “lateral DMOSFET”, not “MOS transistor” as indicated. Specifically, “lateral DMOSFET” is used in each of the embodiments described in the specification instead of “MOS transistor”. 

    PNG
    media_image2.png
    263
    279
    media_image2.png
    Greyscale

‘367 Patent at column 2, lines 3-24.
	Regarding (b), although the title has the name “Integrated Circuit Including Lateral Insulated Gate Field Effect Transistor”, nothing in the specification describes other transistors but “lateral DMOSFET.” It is clear that the term “Integrated Circuit Including Lateral Insulated Gate Field Effect Transistor” in the title refers to “lateral DMOSFET” which was expressly described in the body of the specification. 

Prior Art
Claims 1-27 are examined based on the following reference:
US Patent No. 8,664,723 to Tseng et al. (“Tseng”).
US Patent No. 6,501,139 to Petti (“Petti”).
US Patent Application No. 2014/0285932 to Miyamoto et al. (“Miyamoto”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 1-10, 12-14, 17 and 19-27 are rejected under AIA  35 U.S.C. 103 as being obvious over Tseng in view of knowledge of a person with ordinarily skilled in the art (POSITA).

Regarding claims 1, 12-13, 17 and 27:
	Tseng discloses an integrated circuit (Fig. 6, reproduced below, and also see the title), comprising: 

Tseng further discloses first lateral DMOSFET comprising a load path electrically coupled to a load pin. Specifically, Tseng discloses: 
 “Referring to FIG. 5, a plurality of components of MOS devices 24 is formed, with the respective steps shown as step 108 in FIG. 12. The formed components include gate dielectrics 62 over p-well portion 42A, gate electrodes 30 over gate dielectrics 62, gate spacers 64, drain regions 32, source regions 34, lightly doped source and drain regions 66, and the like.” Tseng, column 4, lines 32-38. Emphasis added.
“The MOS devices may also be high-voltage MOS devices such as Lateral Diffused MOS (LDMOS) devices.” Tseng, column 2, lines 29-31. Emphasis added.
Thus, Tseng discloses a first lateral DMOSFET.


    PNG
    media_image3.png
    433
    645
    media_image3.png
    Greyscale


Tseng also discloses contact pin (plug) 72 as shown in Fig. 6. Regarding the limitation “a load path electrically coupled to a load pin”, this limitation is inherently met because Tseng’s integrated circuit must be used for an application, i.e., it must be connected to a power source and a load. In other words, a current path must exists.    
Wherein a minimum width of a drain region of the first lateral DMOSFET at the first surface of the semiconductor body is more than 50% greater than the minimum width of the semiconductor well at the first surface of the semiconductor body (Fig. 6, reproduced above, clearly shows the lateral minimum width of the drain region 32 of the first lateral DMOSFET is more than 50% minimum width of the semiconductor well 20).
Wherein the semiconductor well is spaced apart from the drain region of the first lateral DMOSFET and does not form part of the first lateral DMOSFET (Fig. 6 of Tseng shows isolation region 22 to separate the semiconductor well 20 from the drain 32 of the first DMOSFET). 
In case that Fig. 6 of Tseng is not correctly scaled, i.e., the lateral width of the drain 32 of the DMOSFET may not be more than 50% greater than the minimum width of the semiconductor well 20 at the first surface of the semiconductor body 40, this limitation would have been obvious to a POSITA. Specifically, a POSITA would know that in some applications, a higher voltage is required to be applied across the drain-source terminals of the first lateral DMOSFET. In order to prevent damage to the integrated circuit, the physical estate of the first lateral DMOSFET has to be increased to an appropriate size, which also means the lateral drain width of the first DMOSFET to be increased. Therefore, in Tseng, a POSITA would recognize that the minimum width of the drain region 32 should be designed to be larger to prevent high voltage breakdown, and in certain application where the 

Regarding claims 2-4, 7-10 and 19-20, Tseng discloses a dielectric structure 22 which is a LOCUS structure. Fig. 6 of Tseng further discloses the lay-outs recited in these claims. 
Specifically, Tseng discloses: 
“Insulation regions 22 are formed (step 102 in FIG. 12) in substrate 40 to define and electrically isolate active regions, in which devices such as transistors are to be formed. Insulation regions 22 may be Shallow Trench Isolation (STI) regions or Local Oxidation of Silicon (LOCOS) regions. Although insulation regions 22 are illustrated as discrete regions, the illustrated insulation regions 22 may be portions of a ring (FIG. 1). Accordingly, insulation regions 22 are referred to as isolation ring 22 hereinafter.” Tseng at col. 2: line 66 – column 3, line 7. Emphasis added. 
“Furthermore, p-type regions 68 may be formed underlying, and connected to, drain regions 32. P-type regions 68 also have their bottom surfaces higher than the bottom surfaces of p-well portion 42A. The top-view sizes of p-type regions 68 may be smaller than the top-view sizes of the respective overlying drain regions 32. Alternatively stating, drain regions 32 may extend laterally beyond the opposite edges (the left and right edges as illustrated) of p-type regions 68. The-type impurity concentration of p-type regions 68 may be between about 10.sup.19/cm.sup.3 and about 10.sup.21/cm.sup.3, for example. In alternative embodiments, p-type regions 68 are not formed. Although not shown, n-type MOS devices may also be formed and encircled by base resistance tuning ring 48.” Tseng at col. 5:9-21. Emphasis added.


    
Regarding claim 6, the recited second lateral DMOSFET transistor reads on the other DMOSFET in the integrated circuit shown in Fig. 6. 

Regarding claim 14, the recited trigger circuit is inherently met because the first lateral DMOSFET requires a voltage at the gate to turn ON. 

Regarding claim 21-22 and 24-25, Tseng discloses: “Drain regions 32, source regions 34, and lightly doped source and drain regions 66 may be formed by implanting n-type impurities into p-well portion 42A. “ Tseng at column 4, lines 58-60. Emphasis added.
Tseng further discloses: “In the illustrative embodiments, p-well regions 42 and p-type pickup regions 20 and the respective base resistance tuning regions 48 are discussed. The teaching provided in the present disclosure, however is readily available for the formation of n-well regions and n-type pickup regions, and the respective base resistance tuning regions between the n-well regions and the n-type pickup regions, with the conductivity types of the respective p-well regions 42 and p-type pickup regions 20 and the respective base resistance tuning regions 48 inverted. The top views and cross-sectional views of the respective embodiments may be similar to FIGS. 1 through 12.” Tseng at col. 6, lines 50-61. Emphasis added.

Regarding claims 23 and 26, Tseng does not expressly disclose that the minimum width of the semiconductor well at the first surface of the semiconductor body is a minimum photolithographic width as called for in each of claims 23 and 26. However, this limitation would 

B.	Claim 11 is rejected under AIA  35 U.S.C. 103 as being obvious over Tseng in view of Petti.
Tseng discloses an integrated circuit as discussed in claim 1 above but does not expressly disclose that a specified maximum drain to source voltage of the first lateral DMOSFET between 10 v to 800 v as called for in the claim.
However, this limitation is not considered patentable distinction in view of the ruling of some court cases. For example, see In re Yount, 171 F.2d 317, 318 (C.C.P.A. 1948) (“[M]ere size is not ordinarily a matter of invention.”); In re Rose, 220 F.2d 459, 463 (C.C.P.A. 1955) (“We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention.”).  The intrinsic record provides no evidence that the wide range produces any unexpected result, as the range recited by the claim is an obvious range of voltage a POSITA would use for a high-voltage transistor to operate.  
Further, this limitation would have been obvious to a POSITA in view of Petti. Petti discloses an integrated circuit with protection mechanism which is similar to Tseng. It further discloses: “High-voltage transistors typically handle about 10V or more, while low-voltage transistors are designed to operate at a supply voltage of less than 5V, typically about 1 to 3V.” Petti at column 1, lines 26-28. Emphasis added. As Tseng is silenced regarding the voltage 

C.	Claims 15-16 and 18 are rejected under AIA  35 U.S.C. 103 as being obvious over Tseng in view of Miyamoto.
Regarding claims 15-16, Tseng does not expressly disclose the trigger circuit comprises at least one series of Zener diodes as called for in claim 15 or at least one third lateral MOSFET transistor wherein a minimum width of a drain region of the at least one third lateral DMOSFET at the first surface of the semiconductor body equals the minimum width of the semiconductor well at the first surface of the semiconductor body as called for in claim 16. However, these missing limitations would have been obvious to a POSITA. For example, Fig. 7 of Miyamoto discloses electrostatic protection circuit where the trigger circuit includes Zener diodes 16, 18 and transistor 14. It would have been obvious to a POSITA to employ Zener diodes as trigger circuit in Tseng circuit for electrostatic protection as expressly disclosed in Miyamoto. Regarding the limitation that a minimum width of a drain region of the at least one third lateral DMOSFET at the first surface of the semiconductor body equals the minimum width of the semiconductor well at the first surface of the semiconductor body, this limitation would have also been obvious because a POSITA would recognize that transistors used in trigger circuit would not require to draw a large current and it is easier and cost effective to fabricate wells which have the same width.  

Regarding claim 18, Tseng does not expressly disclose a load such as a motor, an inductive load, a resistive load, a capacitive load or a lamp for use in its integrated circuit; however, a POSITA would know that such circuit must be employed in an application. Miyamoto discloses an integrated circuit which is similar to Tseng. It further discloses: “internal circuit 10 As Tseng is silenced regarding the use of its integrated circuit, a POSITA would highly motivated to look to other disclosures, like Miyamoto, to determine the appropriate applications for its integrated circuit.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991


/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991